Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "108a" and "108b" have both been used to designate the same shoe in Fig. 4 (paragraph [0047] of the specification states 108a and 108b are adjacent shoes, but in Fig. 4 both 108a and 108b appear to label the same shoe).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 4, “the first component and the second component relatively rotatable components” should be changed to --the first component and the second component being relatively rotatable components--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 2, 5, 11, and 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 recites “the radially inner beam is oriented substantially tangentially relative to a sealing surface” in lines 1-2. Since the specification does not define Claim 5 (lines 1-2), claim 11 (lines 11-12), and claim 20 (lines 1-2) each recite similar language regarding either the inner beam or the outer beam, and are interpreted in the same way as described above for claim 2.
It is noted that, while claims 10 and 15 each include the term “substantially” in the phrase “a beam length that is substantially equal to or greater than a circumferential pitch of the shoe,” paragraph [0050] of the specification defines this use of the term “substantially” to be 95% or more of the shoe length; therefore these limitations in claims 10 and 15 do not render the claims indefinite.
There is insufficient antecedent basis for the following limitations in the claims:
“the end of the radially outer beam” (claim 3 line 4; claim 4 line 4; claim 12 line 4)
“the end of the radially inner beam” (claim 6 line 4; claim 7 line 4)
“the angled beam” (claim 8 line 1; it is noted that, if one beam is oriented to be angled relative to the other as claimed in claim 1, “the angled beam” could refer to either beam as each beam is at an angle relative to the other)
“the stator” (claim 17 line 2)
“the rotor” (claim 18 line 2)
Claims 13-16 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (US 10,385,715).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

Regarding claim 1, Wong discloses (in the embodiment of Fig. 3, reproduced below for convenience) a hydrostatic advanced low leakage seal configured to be disposed between relatively rotatable components, the seal comprising: a base 272 (outer ring 272 shown in Fig. 3); a shoe 336 extending circumferentially; a radially outer beam 330b operatively coupling the shoe to the base (as shown in Fig. 3); and a radially inner beam 330a operatively coupling the shoe to the base (as shown in Fig. 3; note the beam 330b in Fig. 3 is radially outward of the beam 330a at the location where distance 394 is measured), wherein one of the radially inner beam and the radially outer beam is oriented to be angled relative to the other of the radially inner and outer beam (as disclosed in at least claim 8 of Wong, Col. 6 lines 26-28, the angle of one beam may be different than the angle of the other beam; therefore each beam is angled relative to the other beam). 

    PNG
    media_image1.png
    516
    668
    media_image1.png
    Greyscale


Regarding claim 19, Wong discloses a gas turbine engine comprising: a compressor section 19; a combustor section 20; a turbine section 21 (compressor, combustor, and turbine shown in Fig. 1); and a seal assembly disposed in a gas turbine engine, the seal assembly comprising relatively rotatable components (the “first structure” and “second structure” described in Col. 2 lines 41-55, the structures being an engine case and a shaft) and a hydrostatic advanced low leakage seal disposed between the relatively rotatable components (seal assembly shown in Fig. 3, reproduced for convenience above in the rejection of claim 1), the seal comprising: a base 272; a shoe 336 extending circumferentially; a radially outer beam . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong.
	Regarding claim 9, Wong discloses the invention of claim 1 as set forth above.
	Wong is silent regarding the radially inner beam and the radially outer beam have a common beam thickness. However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cause the radially inner beam and the radially outer beam to have a common beam thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wong would not operate differently with the claimed common beam thicknesses since causing beams 330a and 330b to have the same thickness does not interfere with the ability of the beams to support the shoe 336 with the desired range of motion of the shoe.

Regarding claim 10, Wong discloses the invention of claim 1, as set forth above.
Wong does not expressly disclose at least one of the radially inner beam and the radially outer beam has a beam length that is substantially equal to or greater than a circumferential .

Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8, 12-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record is Wong et al. (US 10,385,715), as applied in the 102 and 103 rejections above.
	Regarding claims 2, 11, and 20, Wong fails to disclose “the radially inner beam is oriented substantially tangentially relative to a sealing surface of an object to be sealed by the claim 5, Wong fails to disclose “the radially outer beam is oriented substantially tangentially relative to a sealing surface of an object to be sealed by the shoe” (claim 5 lines 1-3). Wong instead discloses that both the radially inner and outer beams are angled, i.e. non-tangential, relative to the sealing surface being sealed. Wong discloses that this angled configuration is desirable to provide additional space for the beams relative to a configuration where the beams are tangential in Col. 5 lines 15-25; therefore Wong teaches away from the claimed configuration.
	Regarding claim 8, Wong fails to disclose “the angled beam is angled relative to the other beam at an angle ranging from 0.25 degrees to 2.0 degrees.” Wong is silent regarding the relative angle between the beams; however, there is no teaching, suggestion, or motivation in the prior art of record to have the angle range be from 0.25 degrees to 2.0 degrees. Furthermore, since Applicant establishes criticality for the claimed range in paragraphs [0054] and [0056] of the specification, the claimed range would not merely be a matter of design choice to one of ordinary skill in the art.
	Claims 3-4, 6-7, and 12-18 each depend from one of the claims containing allowable subject matter indicated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Datta (US 7,216,871) discloses a seal for relatively rotating components comprising a base 12, a shoe 20, and beams (finger springs 18) oriented at an angle connecting the base to the shoe; the finger springs are not disclosed as angled relative to one another.
Gunderson et al. (US 10,641,180) discloses a hydrostatic seal comprising a base 52, a shoe 54, and a plurality of beams 86 connecting the base to the shoe, in which the beams have tapered thicknesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JULIAN B GETACHEW/Examiner, Art Unit 3745   

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745